               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SCOTT SARGENT,                           :   CIVIL NO. 1:17-CV-511
                                         :
             Plaintiff                   :   (Chief Judge Conner)
                                         :
      v.                                 :
                                         :
JAMES LARSON, et al.,                    :
                                         :
             Defendants                  :

                                      ORDER

      AND NOW, this 22nd day of March, 2019, upon consideration of the motion

(Doc. 45) for summary judgment pursuant to Federal Rule of Civil Procedure 56 by

defendants Benoit and Joyce, and the Luzerne County defendants’ motion (Doc. 47)

to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), and for the reasons

set forth in the court’s memorandum of the same date, it is hereby ORDERED that:

      1.     The motion (Doc. 45) for summary judgment by defendants Benoit and
             Joyce is GRANTED. The Clerk of Court is directed to ENTER
             judgment in favor of defendants David Benoit and Elizabeth Joyce,
             and against plaintiff.

      2.     The motion (Doc. 47) to dismiss by the Luzerne County defendants is
             GRANTED.

      3.     The action against Diane Popacheck and Ranaldo Diaz is DISMISSED
             pursuant to Rule 4(m) of the Federal Rules of Civil Procedure. See
             FED. R. CIV. P. 4(m).
4.   The Clerk of Court is directed to CLOSE this case.

5.   Any appeal from this order is deemed frivolous and not in good faith.
     See 28 U.S.C. § 1915(a)(3).




                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner, Chief Judge
                              United States District Court
                              Middle District of Pennsylvania
